Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 12, 2016

The Court of Appeals hereby passes the following order:

A16A1309. OTOH v. UDE et al.

      Appellant having moved the Court to expedite its consideration of this appeal,
the motion is hereby GRANTED.
      After a thorough review of the complete appellate record, it is apparent that the
application for discretionary appeal was improvidently granted. This appeal is
therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            08/12/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.